This is an appeal from a judgment of the district court of Tulsa county in an action wherein the plaintiff in error was plaintiff. The plaintiff in error has served and filed his brief in this cause as required by the rules of this court. The defendant in error has failed to file any brief or to offer any excuse for his failure to do so. We have examined the brief of plaintiff in error, and the assignments of error are reasonably supported by the authorities cited therein. Under the oftrepeated holding of this court, we are not required to brief a case on behalf of defendant in error, or to search the record to find some reason why the judgment should be sustained. Home State Bank v. Oklahoma State Bank, 51 Okla. 368, 151 P. 1044; Love Motor Co. v. Croskell, 141 Okla. 139, 284 P. 297. The judgment of the trial court is reversed and the cause remanded for a new trial.
McNEILL, J., disqualified, not participating. *Page 295